Citation Nr: 0026836	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-18 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1946 to 
October 1947 and from September 1950 to July 1951.

The instant appeal as to the back claim arose from a December 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Jackson, Mississippi which 
denied a claim to reopen.  The instant appeal as to the left 
knee claim arose from a March 1998 rating decision which 
denied a claim to reopen.  This case was previously before 
the Board of Veterans' Appeals (Board) in August 1999.  At 
that time, the Board found that, as to both claims to reopen, 
new and material evidence had been submitted, and, further, 
that both claims were well grounded.  The Board then remanded 
the case for further development.  The Board's 1999 decision 
constitutes the law of the case for the instant appeal as 
regards the new and material and well groundedness 
determinations; thus, the Board will now proceed directly to 
an adjudication of the merits of the claims.


FINDINGS OF FACT

1.  No currently diagnosed left knee disorder is attributable 
to either of the veteran's periods of active service.

2.  No currently diagnosed low back disorder is attributable 
to either of the veteran's periods of active service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).

2.  A low back disorder was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board is satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled.  
The record includes service medical records which show that 
the veteran sustained a contusion sprain of the left knee and 
a contusion strain of the lumbosacral area of the back in a 
May 1951 jeep accident; private treatment records and private 
physicians statements dated from April 1966 to January 2000; 
a December 1994 lay statement from a secretary who worked for 
one of the veteran's private physicians, now deceased; VA 
joints examinations and radiographic reports dated in 1996 
and 1999; hearing testimony provided by the veteran; and 
written statements prepared by the veteran, his congressional 
representatives, and his veteran's service organization 
representatives.  There is no indication that there are other 
records available that would be pertinent to the adjudication 
of these issues.  Accordingly, the Board finds that the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1999).

The veteran contends, in essence, that he presently has left 
knee and low back disorders which are related to his left 
knee and low back injuries sustained in the jeep accident in 
service.  His claim is supported by his statements, the 
statements of his representatives, and certain private 
medical statements.

Left knee claim

As regards the supportive private medical statements, a 
February 1998 left knee evaluation by "TGT", later referred 
to as Dr. Thompson, a physician associated with the Capital 
Orthopaedic Clinic, opined, "I certainly feel that [the 
veteran's] current arthritic changes could be related to his 
prior traumatic event which has simply progressed over the 
last 47 years."

The record also contains a medical opinion which indicates 
that the veteran's current left knee disorder cannot be 
attributed to service, namely the September 1999 VA 
examination report.  The examination report concluded that:

The medical records suggest that the 
injury to his left knee in 1951 was not 
severe.  It is more likely than not that 
the problems in his left knee are a 
result of aging, not due to that 
accident.  The findings by Dr. Thompson 
of the Central [sic] Orthopedic Clinic 
are not significantly different from 
those of mine today.

The fact that the veteran currently has mild osteoarthritis 
of the left knee is not a matter of serious debate.  
Likewise, the fact that the veteran sustained a left knee 
injury in service in May 1951 is not a matter of serious 
debate.  

However, there is some discrepancy in evidence of record 
pertaining to the severity of the in-service injury.  The 
contemporaneous medical evidence and the statements of the 
veteran many years later do not agree.  The sole service 
medical record pertaining to the May 1951 incident shows that 
the treatment of the knee injury consisted of an Ace bandage.  
There is no evidence of any inpatient treatment associated 
with this incident in the service medical records, and the 
July 1951 separation examination found clinical examination 
of the lower extremities to be normal.  On the other hand, 
the veteran testified in 1995 that after the incident, he 
went to a "Swedish hospital", he underwent an operation on 
the knees, and his knees were in casts for four to six weeks.  
He testified in 1998 that he was in the Swedish hospital for 
six weeks.  As support for his statements, he provided the 
service medical record described above, which he referred to 
as a "report from the Swedish field hospital."

The Board finds that the preponderance of the evidence 
supports a finding that the May 1951 in-service left knee 
injury was not severe.  This is so because the Board finds 
that the contemporaneous service medical record indicating 
minor injury to the left knee, a contusion sprain treated 
with an Ace bandage, is more probative than the statements of 
the veteran made many years after the incident.  Further, the 
Board finds that the 1999 VA examiner's conclusion that the 
1951 injury was "not severe" is more probative than the 
veteran's statements, as the examiner is a medical 
professional who specifically stated that he had reviewed the 
entire claims folder, including the service medical records 
and the statements of the veteran.  This is particularly true 
in light of the fact that the record the veteran uses to 
support his contentions of severe injury is the same record 
relied upon by the VA examiner in his conclusion that the 
injury was not severe.  Thus, as the contemporaneous medical 
evidence and the current medical opinion outweigh the 
veteran's lay statements made many years after the initial 
incident, the Board deems that the left knee injury sustained 
in the 1951 jeep accident was not severe.  This Board's 
decision is further supported by a 1996 VA examination report 
which questioned whether the veteran was a reliable 
historian.

In the present case, there are two medical opinions of record 
which speak to the question of whether the veteran's current 
left knee disorder is related to service.  The 1999 VA 
examination report concluded that there was no connection 
between the veteran's current left knee arthritis and 
service.  The opinion of Dr. Thompson suggests a different 
conclusion.  The Board notes that the VA examiner indicated 
that he did not believe that his conclusions were 
"significantly different" from those of Dr. Thompson; 
however, for the reasons explained below, the Board finds 
that these are contrasting opinions to some degree.

Given the somewhat contradictory nature of the evidence as 
regards a relationship between a current left knee disorder 
and service, it is the Board's task to determine the relative 
probative weight, if any, to be given to each of the 
aforementioned opinions.  This is so because, although 
service connection can be awarded for a disorder under 
circumstances where, after careful consideration of all 
procurable and assembled data, there exists a "reasonable 
doubt" as to the service origin of the disorder in question, 
see 38 C.F.R. § 3.102 (1998) (defining "reasonable doubt" 
in terms of "an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim"), service connection must be denied if the evidence 
in favor of the claim is outweighed by the evidence against 
it.  

The Board is not persuaded that the veteran's current left 
knee problems are attributable to service as the evidence 
against the claim outweighs the evidence in favor of the 
claim.  With regard to the February 1998 opinion of Dr. 
Thompson, the Board finds that that opinion is entitled to 
less probative weight than the opinion of the 1999 VA 
examiner.  First, there is no indication that Dr. Thompson 
reviewed all the evidence of record at that time, like the 
service medical records.  In fact, his examination report 
states "[t]he patient relates a military service related 
injury in 1951", which indicates that his opinion is based 
on the lay statements of the veteran as opposed to an 
independent review of the contemporaneous and post-service 
medical evidence.  On the other hand, as noted above, the 
1999 VA examiner provided an opinion which was based on a 
complete review of the record with specific reference to the 
pertinent service medical record and also to Dr. Thompson's 
opinion.  

Second, Dr. Thompson's opinion is phrased in speculative 
language:  "could be related".  The 1999 examiner, by 
contrast, states his conclusion with more certainty:  "[i]t 
is more likely than not that the problems in his left knee 
are a result of aging".  Third, Dr. Thompson's opinion is 
conclusory, without any discussion of the underlying 
rationale therefor.  The VA examiner, on the other hand, 
explains that his conclusion is based on the showing in the 
service medical records that the left knee injury was not 
severe in addition to aging being the more likely cause of 
the veteran's current left knee problems. 

In light of the above, it is the Board's conclusion that the 
1999 VA examination report is entitled to greater weight than 
the opinion offered by Dr. Thompson, and that the 
preponderance of the evidence is therefore against the 
veteran's claim.  The preponderance of the evidence does not 
show that a left knee disorder had its onset in service, or 
that arthritis was manifested to a compensable degree within 
one year of the veteran's discharge from active duty.  See, 
e.g., 38 C.F.R. §§ 3.307, 3.309 (1999).  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991).

Low back claim

There are two supportive private medical statements which 
address the low back claim.  A February 1995 letter from R. 
Fredericks, M.D., reported that the veteran's lumbar disk 
with left foot weakness, neuropathy, and decreased reflexes 
was due to "an old injury".  An October 1997 written 
statement from L. F. Alexander, M.D., who was treating the 
veteran for lumbar pain, noted that the veteran traced his 
pain to an incident in service.  In response to the veteran's 
query as to whether his lumbar degenerative changes or his 
ruptured disc could be traced back to his injury in service, 
Dr. Alexander stated, "it indeed could."  Dr. Alexander 
noted that "[l]inear demonstration of causation is 
difficult, but the chronic nature of his complaints leads me 
to believe that they do indeed relate back to this injury."

The record also contains medical opinions which indicate that 
the veteran's current low back disorder cannot be attributed 
to service, namely the November 1996 and September 1999 VA 
examination reports.  The 1996 examiner concluded that he 
"d[id] not believe the contusion or sprain in 1951 caused or 
is related to his current degenerative disc sprain[,] this is 
due to aging."  The same examiner stated in the 1999 
examination report that his 1996 findings remained the same.  
He concluded that "[i]t is more likely than not that the 
changes present in his back today are the result of aging, 
not the injury in 1951."

The fact that the veteran currently has degenerative disc 
disease, status post lumbar laminectomy, is not a matter of 
serious debate.  Likewise, the fact that the veteran 
sustained a low back injury in service in May 1951 is not a 
matter of serious debate. 

In the present case, there are four medical opinions of 
record which speak to the question of whether the veteran's 
current low back disorder is related to service.  The 1996 
and 1999 VA examination reports concluded that there was no 
connection between the veteran's current low back disorder 
and service.  The opinions of Drs. Fredericks and Alexander 
suggest a different conclusion.  For the reasons explained 
above, given the somewhat contradictory nature of the 
evidence as regards a relationship between a current low back 
disorder and service, the Board must determine the relative 
probative weight, if any, to be given to each of the 
aforementioned opinions. 

The Board is not persuaded that the veteran's current low 
back problems are attributable to service as the evidence 
against the claim outweighs the evidence in favor of the 
claim.  With regard to the opinion of Dr. Fredericks, the 
Board finds that her opinion is entitled to very little 
probative weight.  First, she does not specify that the "old 
injury" to which she refers is the in-service injury.  The 
Board notes that the evidence reveals several "old 
injuries" in addition to the in-service contusion.  One such 
injury is noted in a November 1989 private treatment record, 
which notes that the veteran had contusions and reported a 
sore low back after falling down eight to ten metal steps. 

Another such trauma was surgical:  the June 1994 coronary 
artery bypass graft (CABG) times four with harvesting of the 
left saphenous vein.  In fact, there is medical evidence of 
record which attributes the symptoms Dr. Fredericks describes 
in 1995, including left foot weakness and neurological 
problems, to residuals of that 1994 surgery.  This medical 
evidence includes a July 28, 1994, letter from G. H. 
Mundinger, Jr., M.D., the surgeon who performed the CABG, 
which noted neurological complaints involving the left lower 
extremity.  However, instead of attributing such complaints 
to the in-service low back contusion, later medical evidence 
reveals that these complaints were attributed to significant 
popliteal nerve entrapment, ascribed to the harvesting of the 
vein in the left leg in 1994.  In fact, a December 1997 
private hospitalization discharge summary noted that the 
veteran had undergone additional surgery, a popliteal vein 
entrapment release, in order to relieve left lower extremity 
complaints.  

As regards the complaints of low back pain, the medical 
evidence of record shows that at one time the veteran 
attributed his back pain to the CABG surgery in 1994.  A 
January 1996 private hospitalization record noted that the 
veteran reported only "minor flare-ups" of low back pain 
"over the years"; however, "[h]e states that since [the 
time of his CABG] he has had severe back pain and left leg 
pain."

Dr. Fredericks opinion is also given less weight because 
there is no indication that she reviewed all the evidence of 
record at that time, like the service medical records.  
Finally, Dr. Frederick's opinion is conclusory, without any 
discussion of the underlying rationale therefor. 

With regard to the opinion of Dr. Alexander, the Board finds 
that his opinion is also entitled to less probative weight.  
First, there is no indication that he reviewed all the 
evidence of record at that time, like the service medical 
records.  In fact, his examination report states that the 
veteran "traces all of his back pain back to an injury that 
surrounded his involvement in the Korean War effort in the 
fifties."  Further, he reports that "[a]t that time, [the 
veteran] was hospitalized at a Swedish hospital for many 
months."  These statements indicate that the opinion is 
based on the lay statements of the veteran as opposed to an 
independent review of the contemporaneous and post-service 
medical evidence.  As noted above, there is no support in the 
medical evidence of record that the veteran was hospitalized 
in service.  To the extent that Dr. Alexander's opinion is 
based on the unsubstantiated allegation that the veteran was 
hospitalized for months in service for treatment of low back 
problems, his opinion is less probative.  Second, portions of 
Dr. Thompson's opinion are phrased in speculative language:  
"it . . . could [be related]" and "[l]inear demonstration 
of causation is difficult."  

On the other hand, the Board finds that the conclusions of 
the VA examinations in 1996 and 1999 have great probative 
value for several reasons.  First, the 1999 VA examiner 
provided an opinion which was based on a complete review of 
the record with specific reference to the pertinent service 
medical record.  Second, the VA examiner did not phrase his 
opinions in speculative language.  The 1996 report states the 
conclusion with certainty.  The 1999 report also uses less 
speculative language:  "[i]t is more likely than not that 
the changes present in his back today are the result of aging 
. . . ."  Third, the VA examiner provides a rationale for 
his conclusion:  he explains that his conclusion is based on 
the fact that aging is the more likely cause of the veteran's 
current low back problems. 

In light of the above, it is the Board's conclusion that the 
1996 and 1999 VA examination reports are entitled to greater 
weight than the opinions offered by Drs. Fredericks and 
Alexander, and that the preponderance of the evidence is 
therefore against the veteran's claim.  The preponderance of 
the evidence does not show that a low back disorder had its 
onset in service, or that arthritis was manifested to a 
compensable degree within one year of the veteran's discharge 
from active duty.  See, e.g., 38 C.F.R. §§ 3.307, 3.309 
(1999).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Claims for entitlement to service connection for a left knee 
disorder and a low back disorder are denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

